This case is withdrawn from the Commission of Appeals.
It appearing that the judgment against the plaintiffs in error which is sought to be here reviewed has been paid and satisfied and the liability of the plaintiffs in error extinguished, we can see no reason for continuing the case here and determining the questions presented, as the plaintiffs in error insist. While the payment of the judgment seems not to have been made by the plaintiffs in error themselves, but by a stranger to the record out of whose transactions the suit arose, yet it is not controverted that the payment made has been accepted by Young County, the judgment creditor. This precludes any further assertion by Young County of the liability of the plaintiffs in error. Young County has by motion here advised us of such payment and expressly recognizes the satisfaction of the judgment. The case has therefore become moot, and the writ of error is ordered dismissed. *Page 99